Citation Nr: 1618619	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-33 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1942 to September 1945, and from September 1950 to December 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for heart disease and hypertension.  A claim for service connection for heart disease and hypertension was received in February 2012.  

The Board, in pertinent part, remanded the issues on appeal for further development in July 2014 and June 2015.  Pursuant to the Board remand instructions and a September 2015 authorization for release of information (on a VA Form 21-4142), additional private treatment records were associated with the claims file in October 2015.  The Veteran was afforded a VA examination in September 2014 to assist in determining the nature and etiology of the claimed heart disease and hypertension.  In February 2015, the Board obtained a Veterans Health Administration (VHA) medical opinion with respect to the issues on appeal.  The Board finds that the September 2014 VA examination report and February 2015 VHA medical opinion, taken together, are thorough and adequate and in compliance with the Board's remand instructions.  As such, the Board finds there has been substantial compliance with the July 2014 and June 2015 Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).       

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  





FINDINGS OF FACT

1.  The Veteran has confirmed duty in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicide agents in service.

2.  There was no in-service cardiovascular injury or disease.

3.  The Veteran does not have currently diagnosed ischemic heart disease.

4.  The Veteran has currently diagnosed cardiomyopathy, atrial fibrillation, mitral regurgitation, hypertensive heart disease, carotid artery stenosis, and hypertension. 

5.  Symptoms of heart disease, to include cardiomyopathy, atrial fibrillation, mitral regurgitation, hypertensive heart disease, and carotid artery stenosis did not begin during active service, were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

6.  The Veteran's heart disease, to include cardiomyopathy, atrial fibrillation, mitral regurgitation, hypertensive heart disease, and carotid artery stenosis, first manifested many years after service separation and is not causally or etiologically related to active service, to include in-service exposure to herbicide agents.   

7.  Symptoms of hypertension did not begin during active service, were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

8.  The Veteran's hypertension first manifested many years after service separation and is not causally or etiologically related to active service, and is not caused or permanently worsened by the service-connected diabetes mellitus type 2.   





CONCLUSIONS OF LAW

1.  Heart disease, to include cardiomyopathy, atrial fibrillation, mitral regurgitation, hypertensive heart disease, and carotid artery stenosis, was not incurred in active service, and may not be presumed to have been incurred therein, including as due to in-service exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1112, 1131, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Hypertension was not incurred in active service, and may not be presumed to have been incurred therein, nor is it secondary to the service-connected diabetes mellitus type 2.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the RO provided notice to the Veteran in April 2012, prior to the initial adjudication of the claim in June 2012.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, the February 2015 VHA medical opinion report, and lay statements.  

While a May 2012 VA mental disorders examination report notes that the Veteran is receiving Social Security Administration (SSA) income, there is no indication in the claims file that the Veteran is receiving SSA disability benefits as opposed to SSA retirement benefits.  A thorough review of the claims file does not reflect any indication that the Veteran is in receipt of SSA disability benefits or ever applied for SSA disability benefits.  Nor has the Veteran or the representative contended otherwise.  Cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to a veteran's claim).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the claim.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in April 2008, May 2012, and September 2014.  A VHA medical opinion was obtained in February 2015.  The Board finds that the September 2014 VA examination report and February 2015 VHA medical opinion, taken together with the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base decisions with regard to the issues on appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.  The VHA examiner reviewed the lay and medical evidence associated with the claims file and provided opinions with supporting rationale.

In an October 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC.  In June 2014, through the representative, the Veteran withdrew the hearing request.  38 C.F.R. § 20.704 (2015).  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with cardiomyopathy, atrial fibrillation, mitral regurgitation, hypertensive heart disease, carotid artery stenosis, and hypertension.  Cardiovascular-renal disease, to include hypertension, is recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309(a) (2015); as such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2015) apply to both issues on appeal.  

For a chronic disease such as cardiovascular-renal disease or hypertension, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R.	 	 § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including cardiovascular-renal disease and hypertension, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975;	 (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R.   §§ 3.307(a)(6), 3.309(e).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service Connection for Heart Disease 

The Veteran essentially contends that he has ischemic heart disease that is related to in-service herbicide exposure.  See February 2012 service connection claim, July 2012 notice of disagreement. 

First, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The service personnel records indicate that the Veteran had foreign service in Vietnam during the Vietnam Era.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  

Ischemic heart disease is listed as a disease presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  However, the Board finds that the weight of the evidence of record is against a finding that the Veteran has current diagnosed ischemic heart disease.  

At a May 2012 VA diabetes mellitus examination, the VA examiner noted no cardiac disorders related to the service-connected diabetes mellitus.  The May 2012 VA general medical examination report does not note a diagnosis of ischemic heart disease.  A May 2012 VA echocardiogram report notes valvular abnormalities, but does not diagnose the Veteran with heart disease.  

In a June 2012 ischemic heart disease disability benefits questionnaire (submitted by the Veteran), the reviewing physician checked a box indicating that the Veteran has ischemic heart disease.  In June and July 2012 written statements, Dr. M.S. noted that the Veteran has a history of heart disease with symptoms including dyspnea on exertion with minimal activity and fatigue with prolonged activities due to chronic obstructive pulmonary disease (COPD) and heart disease. 

February, May, and November 2014 private treatment records, by Dr. K.N., note that an echocardiogram showed that the Veteran had a reduced ejection fraction of 35 percent.  The treatment records note that the Veteran had no known history of coronary disease or congestive heart failure.  While noting that the nuclear stress test showed no significant abnormalities, Dr. K.N. indicated that this did not eliminate the possibility of coronary disease and the degree of cardiomyopathy was suggestive of ischemic origin.  Dr. K.N. opined that the Veteran's atrial fibrillation could be a reflection of ischemic heart disease which is likely versus his hypertension history.

January 2015 private treatment records note that the Veteran presented to the hospital with symptoms of shortness of breath.  No known history of coronary disease or congestive heart failure was noted.  Dr. K.N. noted that the previous nuclear stress test did not eliminate the possibility of coronary artery disease and the Veteran's degree of cardiomyopathy is suggestive of ischemic origin.
Chest x-rays revealed mild to moderate cardiomegaly with no vascular congestion.  An impression of no focal pneumonia or congestive heart failure with no convincing evidence of acute cardiopulmonary disease was noted.  

A November 2014 private treatment record notes diagnosis of atrial fibrillation, heart disease without congestive heart failure, progressive angina, carotid artery stenosis without infarction, and cardiomyopathy.  In February and May 2015 private treatment record, Dr. K.N. noted that the Veteran had a history of atrial fibrillation, congestive heart failure, systolic cardiomyopathy with a 65 percent ejection fraction based on a January 2015 echocardiogram, hypertensive heart disease, and carotid artery stenosis.

To the extent that Dr. K.N. purported to opine that the atrial fibrillation could be a reflection of ischemic heart disease which is likely versus his hypertension history or that the degree of cardiomyopathy is suggestive of ischemic origin, the Board accords these opinions low probative weight as they are statements of mere possibility and not probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Bloom v. West, 12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative) (emphasis added); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); and Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence). 

Further, the Board finds the private medical opinion from Dr. K.N. to be outweighed by the other evidence of record -- specifically the September 2014 VA examination report and February 2015 VHA medical opinion report.

At a September 2014 VA examination, the VA examiner diagnosed the Veteran with cardiomyopathy, atrial fibrillation, and mitral regurgitation and opined that none of the heart conditions qualify within the generally accepted medical definition of ischemic heart disease.  The VA examiner opined that the atrial fibrillation is more likely from hypertension than ischemic heart disease.  The VA examiner qualified the opinion by noting he was an internist and a cardiologist's opinion should be treated as priority.  

The September 2014 VA examiner reviewed the May 2014 opinion by Dr. K.N. with regard to ischemic cardiomyopathy, but opined that, with a negative nuclear stress test, it is hard to diagnosis coronary artery disease.  The VA examiner indicated that Dr. K.N. may have been referencing a small vessels disease in the heart muscle, but noted that any person above age 90 would not have a completely clear coronary system, hypertension had been present for years, and small vessels disease was a guess with no proven test.  In support of the opinion that the Veteran did not have coronary artery disease, the VA examiner noted that Dr. K.N. did not prescribe any nitrate, which is always used in coronary artery disease, and instead changed the anti-hypertensive to Coreg and put the Veteran on Aspirin.  

In a February 2015 VHA medical opinion, a cardiologist reviewed the claims file, including the September 2014 VA internist's opinion, and opined that there was no evidence that the Veteran has ischemic heart disease because there was no evidence in the record of myocardial infarction or of symptoms of ischemic heart disease, such as angina pectoris.  The VHA cardiologist noted that the March 2014 nuclear stress test conducted by Dr. K.N. showed no evidence of ischemic heart disease.  The VHA cardiologist further indicated that, while ischemic heart disease is a risk factor for atrial fibrillation and many patients with atrial fibrillation also have ischemic heart disease, the majority of patients with atrial fibrillation do not have ischemic heart disease. 

The September 2014 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination, in coming to the conclusion that the Veteran does not have a current diagnosis of ischemic heart disease and had the requisite medical expertise to render this conclusion.  In the February 2015 medical opinion, the VHA cardiologist reviewed the claims file, including private medical opinions by Dr. K.N. and the September 2014 VA examination report, in coming to the conclusion that the Veteran does not have a current diagnosis of ischemic heart disease.  The February 2015 VHA doctor, as a cardiologist, had the requisite medical expertise to render this conclusion.  As such, the Board finds the September 2014 VA examination report and February 2015 VHA medical opinion report to be highly probative.  

Further, generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson,     21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

While, as a lay person, the Veteran is competent to relate injury, treatment, some symptoms that may be associated with ischemic heart disease, including chest pain, under the facts of this case that includes multiple medical opinions, he does not have the requisite medical knowledge, training, or experience to be able to diagnose medically complex heart/cardiovascular disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis); see Jandreau, at 1977, n. 4.  Cardiovascular disorders are medically complex because of the multiple potential etiologies, can require specialized testing to diagnose, and observable symptomatology can overlap with other disorders.  Woehlaert, 21 Vet. App. at 462.  Diagnosing heart/cardiovascular disorders involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as chest pain.  The Veteran has not been shown to have such knowledge, training, or experience.

Based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran has currently diagnosed ischemic heart disease.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  

While the Veteran does not have ischemic heart disease, the evidence of record, as detailed above demonstrates that the Veteran has currently diagnosed heart diseases of cardiomyopathy, atrial fibrillation, mitral regurgitation, hypertensive heart disease, and carotid artery stenosis.  See September 2014 VA examination report; November 2014, February 2015, and May 2015 private treatment records.  
  
Cardiomyopathy, atrial fibrillation, mitral regurgitation, hypertensive heart disease, and carotid artery stenosis are not on the presumptive list of diseases associated with herbicide exposure and do not fall within the category of ischemic heart disease.  38 C.F.R. § 3.309(e).  As such, the Veteran cannot benefit from this presumption, regardless of whether he was exposed to herbicides in service.  See	 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection for cardiomyopathy, atrial fibrillation, mitral regurgitation, hypertensive heart disease, and carotid artery stenosis with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection for claimed residuals of exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  

As cardiovascular-renal disease is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  In this case, the Board finds that the weight of the evidence does not demonstrate chronic symptoms of a heart disorder in service, or continuous symptoms since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

The Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service injury or disease related to the cardiovascular system or chronic symptoms of a heart disorder during service.  A June 1961 service treatment record notes that the Veteran reported tension headaches and vague chest pain.  A diagnosis of anxiety neurosis was rendered - i.e., the chest pain was not found to be a symptom of a cardiovascular/heart disorder, but was rather assessed to be a physical manifestation of a psychiatric disorder.   

June 1959, October 1962, October 1963, and June 1965 chest x-ray reports were negative with normal findings.  A March 1965 annual chest examination noted no significant abnormality upon radiographic testing.  December 1960, June 1961, October 1962, June 1965, and October 1967 electrocardiographic reports note normal sinus rhythm and tracing.  A November 1963 electrocardiographic report notes normal sinus rhythm, left axis deviation, and no evidence of left ventricular hypertrophy.  A July 1966 annual electrocardiographic report notes no change since 1965. 

On an October 1962 annual report of medical history, the Veteran endorsed pain or pressure in the chest, but denied palpitation or pounding heart.  The reviewing military physician noted no sequelae and the Veteran's chest and heart were noted as clinically normal on an associated physical examination report.  On January 1958, February 1964, June 1965, July 1966, and October 1967 reports of medical history, the Veteran denied pain or pressure in the chest or palpitation or pounding heart.    

April 1952, January 1958, June 1961, October 1962, October 1963, June 1965, July 1966, and October 1967 physical examination reports note that the Veteran's chest and heart were clinically normal.  The September 1968 service separation physical examination report notes that the Veteran's chest and heart were clinically normal.  On an associated report of medical history, the Veteran denied pain or pressure in the chest, or palpitation or pounding heart.

The Veteran underwent numerous electrocardiographic studies and chest x-rays during service and was never diagnosed with and/or treated for a heart disorder.  Further, on a March 1969 VA neuropsychiatric examination report (within three months of service separation and in connection with a claim for service connection for a nervous condition, anal fistula, and calculus in left kidney), the VA examiner noted that, at one time during service, it was thought that the Veteran had a possible cardiac condition because he was complaining of precordial pain, but this was ruled out because nothing was noted upon electrocardiographic testing during service that would justify a diagnosis of a definite cardiac condition.  The March 1969 VA examination report notes that chest x-ray findings were within normal limits.

The Veteran has not alleged that he had cardiovascular symptoms or was treated for a heart disorder during service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  Based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran experienced chronic symptoms of a heart disorder in service.  38 C.F.R. § 3.303(b).     

Next, on the question of continuous symptoms since service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a heart disorder since service separation.  Post-service evidence does not reflect a heart disorder for many years after service separation. 

As noted above, the March 1969 VA examination report (within three months of service separation) notes that chest x-ray findings were within normal limits.  A cardiovascular disorder was not diagnosed.  A May 2012 VA echocardiogram report notes valvular abnormalities, but does not diagnose the Veteran with heart disease.  In a June 2012 written statement, Dr. M.S. notes that the Veteran has a history of heart disease but did not indicate an onset date.  In February and May 2014 private treatment records, Dr. K.N. notes a history of atrial fibrillation that is new to the Veteran that was of uncertain duration, but also does not indicate an onset date for symptoms of a heart disorder.

The first symptomatology of a heart disorder is found (based on the May 2012 notation of valvular abnormalities) in 2012, 43 years after service separation.  This gap between treatment and service is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, the Veteran has not alleged that he experienced symptoms of a heart disorder or heart problems during service, continuous symptoms since service, or symptoms to a compensable degree within one year of service.  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

In addition, as shown above, the first evidence of a heart disorder or symptomatology potentially related to a heart disorder was in May 2012, over 43 years following service separation.  Therefore, a heart disorder not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.  
 
Turning to the theory of direct service connection, based on the above, including the multiple electrocardiographic and x-ray reports, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service injury or disease related to the cardiovascular system or heart during service.  The Board further finds that the weight of the competent evidence demonstrates that the current heart disease is not otherwise related to active service, to include as due to herbicide exposure in service.  

In February and May 2014 private treatment records, Dr. K.N. notes a history of atrial fibrillation that is new to the Veteran that was of uncertain duration.  Dr. K.N. opined that the cause of the atrial fibrillation was uncertain and could be a reflection of ischemic heart disease versus the Veteran's hypertension history.  As discussed in detail above, the Board finds that the weight of the evidence is against a finding that the Veteran had currently diagnosed ischemic heart disease.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

The May 2012 VA examiner opined that the left atrial and left ventricular enlargement, aortic stenosis, and mild tricuspid regurgitation, as shown on a May 2012 echocardiogram, were most likely related to the (non-service-connected) hypertension.  The September 2014 VA examiner noted that the diagnosed heart diseases were less likely as not related to an in-service injury, disease, or event.  The VA examiner opined that the diagnosed heart diseases were caused by the Veteran's age (93 years old at the time of the VA examination), (non-service-connected) hypertension, and mitral valve regurgitation.  The reasonable and necessary inference to be drawn from the VA examiner's opinion is that the diagnosed heart disease is less likely than not caused by in-service exposure to herbicides, but is instead related to the Veteran's age, non-service-connected hypertension, and valve dysfunction.  

The September 2014 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination and laboratory testing.  The VA examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the heart disease and had sufficient facts and data on which to base the conclusion that the currently diagnosed heart disease is less likely as not caused by a period of active service.  The Board finds the September 2014 VA examination report to be highly probative.      

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's heart disease was not incurred in active service, and may not be presumed to have been incurred therein, to include as due to in-service exposure to herbicide agents.  Further, the Board finds also that the weight of the evidence demonstrates that the Veteran does not have currently diagnosed ischemic heart disease.  Service connection for heart disease, to include cardiomyopathy, atrial fibrillation, mitral regurgitation, hypertensive heart disease, and carotid artery stenosis, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


Service Connection for Hypertension

The Veteran essentially contends that the claimed hypertension is related to the (service-connected) diabetes mellitus type 2 or the (non-service-connected) heart disease.  See February 2012 service connection claim, July 2012 notice of disagreement. 

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).

First, the evidence of record demonstrates that the Veteran has current diagnosed hypertension.  Multiple private treatment records reflect that the Veteran is currently diagnosed with, and receives treatment for, hypertension.  See e.g., May 2014 private treatment record.

As the current hypertension is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  In this case, the Board finds that the weight of the evidence does not demonstrate chronic symptoms of high blood pressure or hypertension in service, or continuous symptoms since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

Service treatment records do not reflect any injury, complaint, diagnosis, or treatment of hypertension or high blood pressure.  There is also no indication of an in-service cardiovascular injury or disease.  The record reflects that the Veteran received numerous blood pressure readings throughout service.  The majority of readings reflect diastolic blood pressure readings of less than 90 mm during service.  See April 1952, January 1958, December 1960, June 1961, October 1962, October 1963, February 1964, June 1965, and July 1966 in-service blood pressure readings; see also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Only two blood pressure readings taken during service had diastolic blood pressure at 90 mm.  See October 1967 and September 1968 physical examination reports.  As such, the evidence does not reflect that the diastolic blood pressure readings were "predominantly" 90 mm or greater during service.  

Further, systolic blood pressure readings in excess of 160 mm were not recorded during service.  The service treatment records do not reflect that the Veteran was ever diagnosed with, treated for, or displayed recurrent symptoms of high blood pressure in service.  The Veteran underwent numerous blood pressure tests throughout service, which included only minimal elevated readings, and was never diagnosed with and/or treated for hypertension.  Service treatment records do not convey any cardiovascular injury or disease during service, and the available VA treatment records and VA examination reports do not reflect that any medical professional has opined that the Veteran, in fact, had hypertension in service.    

The Veteran has not alleged that he had high blood pressure or was treated for hypertension during service.  See Harvey, 6 Vet. App. at 394; Madden, 125 F.3d at 1481.  Based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran experienced chronic symptoms of high blood pressure or hypertension in service.  38 C.F.R. § 3.303(b).     

Next, on the question of continuous symptoms since service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of hypertension since service separation.  Post-service evidence does not reflect hypertension for many years after service separation.  

At an April 2008 VA examination, the Veteran reported developing hypertension in 1982.  At the September 2014 VA examination, the Veteran's spouse reported that the Veteran had been taking blood pressure medication for 10 to 15 years prior to their marriage in 1993, placing the onset of hypertension between 1978 and 1993.  

The first symptomatology of hypertension is found (based on the Veteran and his spouse's lay statements at the September 2014 VA examination) in, at earliest, 1978, 10 years after service separation.  This gap between treatment and service is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson, 230 F.3d at 1333; Mense, 1 Vet. App. at 356.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, the Veteran has not alleged that he experienced symptoms of hypertension or high blood pressure during service, continuous symptoms since service, or symptoms to a compensable degree within one year of service.  Rather the Veteran and his spouse have specifically reported that the hypertension did not onset until, at earliest, 1978 - 10 years after service separation.  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

In addition, as shown above, the first evidence of hypertension or symptomatology potentially related to high blood pressure was in 1978, over 10 years following service separation.  Therefore, hypertension not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.  

Turning to the theory of direct service connection, the Board further finds that the weight of the evidence demonstrates that the Veteran's current hypertension is not otherwise related to active service.  

On January 1958, October 1962, February 1964, June 1965, July 1966, October 1967, and September 1968 reports of medical history, the Veteran consistently denied high blood pressure.  The Veteran also sought treatment for a myriad of other medical complaints during service, but never mentioned high blood pressure, and even explicitly denied a history of high blood pressure at the time of the September 1968 service separation physical examination report.    

While the Veteran did have two high blood pressure readings in service (two isolated diastolic readings at 90 mm), the vast majority of the readings were within the normal blood pressure range (and in some instances the readings were below normal).  Additionally, blood pressuring readings taken in April 1969 (four months after service separation) reflect a reading of 120/80, which does not reflect high blood pressure for VA purposes.  VA and private treatment records do not reflect that any medical professional has tied the currently diagnosed hypertension to an event, injury, or disease in service.  

At the April 2008 VA examination report, the Veteran reported developing hypertension in 1982.  The VA examination report notes a diagnosis of essential hypertension.  In an April 2012 private medical opinion, Dr. A.C. noted that the Veteran's renal status of Stage II chronic renal failure is definitely related to the underlying longstanding hypertension that causes the hypertensive nephrosclerosis as well as early diabetic nephropathy.  

At the September 2014 VA examination, the VA examiner opined that the Veteran's hypertension is less likely as not incurred in active service because hypertension is not listed in the service treatment records or the service separation physical examination report.  The VA examiner noted that, based on the Veteran and his spouse's report that the Veteran had been taking hypertension medication 10 to 15 years prior to 1993, the hypertension first started in 1980 or the late 1970s - 10 years after service separation.  

The February 2015 VHA cardiologist opined that the Veteran's hypertension was less likely as not incurred in active service.  The VHA cardiologist noted that the Veteran had presented no evidence that the hypertension was incurred in active service and even his spouse had estimated the onset of hypertension between 1978 and 1983, at least 10 years after the Veteran's active service, which ended in 1968.  The VHA cardiologist further noted that the April 2008 VA examiner had reported the onset of hypertension as 1983, 14 years after service separation.  

The September 2014 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination and laboratory testing.  The February 2015 VHA cardiologist reviewed the claims file, including the lay and medical evidence and pertinent laboratory findings.  The VA examiners had the requisite medical expertise to render a medical opinion regarding the etiology of the hypertension and had sufficient facts and data on which to base the conclusion that the currently diagnosed hypertension is less likely as not caused by a period of active service.  The Board finds the September 2014 VA examination report and February 2015 VHA medical opinion to be highly probative.      

Further, the Veteran has not contended, throughout the course of this appeal or to health care professionals that the currently diagnosed hypertension began during or was otherwise related to active service.  Rather the Veteran and his spouse have consistently reported that the hypertension developed many years after service separation.  See April 2008 VA examination report (Veteran reported developing hypertension in 1982), September 2014 VA examination (Veteran's spouse reported that the Veteran had been taking blood pressure medication 10 to 15 years prior to their marriage in 1993 - i.e., onset of hypertension between 1978 to 1983).  In fact, throughout the appeal, the Veteran has only asserted that the claimed hypertension is secondary to the service-connected diabetes mellitus.  

For these reasons, the Board finds that the weight of the evidence demonstrates that the hypertension was not incurred in active service, and may not be presumed to have been incurred therein; therefore, the claim must be denied on a direct and presumptive basis.  38 C.F.R. §§ 3.303, 3.307, and 3.309.  
 
Turning to the theory secondary service connection, the Board finds that the weight of the evidence demonstrates that the currently-diagnosed hypertension was not caused or permanently worsened (aggravated) by the service-connected diabetes mellitus.

A February 2000 private treatment records notes that the Veteran had a history of hypertension and new onset diabetes.  At the April 2008 VA examination, the Veteran reported developing diabetes mellitus in 1999 and hypertension in 1982.  The VA examiner noted a diagnosis of hypertension and opined that the hypertension was not aggravated by the (service-connected) diabetes mellitus because the hypertension (diagnosed in 1982) was present before the diabetes (diagnosed in 1999).  At the May 2012 VA hypertension examination, the VA examiner opined that the Veteran's hypertension is not due to or aggravated by the diabetes mellitus or the renal condition.

The September 2014 VA examiner opined that it was less likely as not that the hypertension was caused by the service-connected diabetes mellitus because the Veteran has essential hypertension.  The September 2014 VA examiner further opined that it was less likely as not that that the hypertension was aggravated by the service-connected diabetes mellitus because diabetes affects hypertension via vessels and the Veteran had a mildly decreased glomerular filtration rate (GFR) as a result of a kidney stone and only trace proteinuria from diabetes at age 93.   

The February 2015 VHA cardiologist opined that it was less likely as not that the hypertension was caused by the service-connected diabetes mellitus because the onset of the Veteran's hypertension (onset circa 1978 to 1983) predated the onset of the diabetes mellitus (onset in 1999).  The VHA cardiologist further opined that it was less likely as not that the hypertension was aggravated by the service-connected diabetes mellitus.  The VHA cardiologist noted that diabetes would not be expected to directly aggravate hypertension, but could indirectly worsen hypertension by accelerating the development of renal failure; however, the VHA cardiologist opined that there was no evidence that the diabetes aggravated the course of the hypertension in this Veteran.  The VHA cardiologist noted that the hypertension was under excellent control at the time of the April 2008 VA examination and the degree of renal dysfunction in 2008 was not severe (stage III) given the Veteran's advanced age, and was thought by the April 2008 VA examiner to be due to hypertension rather than diabetes.  The VHA cardiologist agreed with the April 2008 VA examiner's opinion because there was no proteinuria at that time and the findings were more consistent with hypertensive rather than diabetic nephropathy. 

The September 2014 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination and laboratory testing.  The February 2015 VHA cardiologist reviewed the claims file, including the lay and medical evidence and pertinent laboratory findings.  The VA examiners had the requisite medical expertise to render a medical opinion regarding the etiology of the hypertension and had sufficient facts and data on which to base the conclusion that the currently diagnosed hypertension is less likely as not caused or aggravated by the service-connected diabetes mellitus.  The Board finds the September 2014 VA examination report and February 2015 VHA medical opinion to be highly probative.    

Finally, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex hypertension.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The etiology of the Veteran's current hypertension is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the service-connected diabetes mellitus type 2 and the non-service-connected hypertension, as the complex relationship between endocrine and vascular disorders is not susceptible to lay observation, especially in this case where there is no favorable factual support in the form of an in-service injury or disability, or chronic or continuous symptoms in and since service separation, or diagnosis or treatment for symptoms for many years after service.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's hypertension was not incurred in active service, and may not be presumed to have been incurred therein, nor is it secondary to the service-connected diabetes mellitus type 2; therefore, the claim for service 






connection for hypertension must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for heart disease, to include cardiomyopathy, atrial fibrillation, mitral regurgitation, hypertensive heart disease, and carotid artery stenosis, to include as due to in-service exposure to herbicide agents, is denied.

Service connection for hypertension, to include as secondary to the service-connected diabetes mellitus type 2, is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


